United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Harry J. Nichols, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2145
Issued: July 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2010 appellant filed a timely appeal from a May 4, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
benefits effective October 25, 2009.
On appeal, appellant’s attorney asserts that the weight of the medical evidence establishes
that she is totally disabled and that her benefits were improperly terminated because she did not
have a pretermination hearing.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On October 3, 1979 appellant, then a 28-year-old clerk typist, sustained an employmentrelated injury when her chair fell backwards. The claim was accepted for lumbar and thoracic
strains, subluxations of L1, L2 and L3 and an L4-5 disc herniation. Dr. Harlan C. Hunter, an
osteopath, performed a laminectomy at L4-5 on June 16, 1980 and a fusion procedure from L4 to
S1 on October 29, 1980. Appellant was separated from employment effective July 24, 1981.2
She received appropriate continuation of pay and wage-loss compensation.
In 1983, appellant entered a pain management program. On June 16, 1983 Dr. Hunter
advised that she could return to limited duty on a part-time basis but the employing
establishment had no available positions. By decision dated December 15, 1983, OWCP reduced
appellant’s compensation, based on her ability to earn wages as a clerk typist. Appellant
returned to private employment as a clerk typist with the State of Missouri on February 1, 1984
and continued this employment until September 20, 1989.3 She filed claims for compensation
beginning September 21, 1989 and was placed on the compensation rolls.
On May 9, 1990, Dr. David B. Robson, a Board-certified orthopedic surgeon, performed
a posterior spinal fusion at L4-5 and lumbar laminectomy and decompression from L3 to L5. He
submitted reports that described appellant’s condition and follow-up treatment. Dr. Robson
found that she was totally disabled.4
2

By decision dated September 30, 1981, the Merit Systems Protection Board affirmed the employing
establishment’s action.
3

At the time appellant stopped private employment, she was a clerical supervisor.

4

In an October 15, 2002 report, Dr. Daniel G. Sohn, OWCP’s referral physician and a Board-certified physiatrist,
advised that appellant could work eight hours of limited-duty daily. An October 24, 2002 functional capacity
evaluation showed submaximal effort. OWCP found a medical conflict between Drs. Robson and Sohn, and
referred appellant to Dr. Suseela Samudrala, a Board-certified physiatrist, for an impartial evaluation. In a
December 11, 2002 report, Dr. Samudrala advised that appellant’s physical findings did not correlate with her
subjective complaints and opined that appellant could work modified duty in an office setting. Electromyogram
(EMG) and nerve conduction studies of the lower extremities on December 19, 2002 were normal. In
February 2003, OWCP referred appellant for vocational rehabilitation. Appellant asserted that she was unable to
tolerate vocational rehabilitation or return to work and on April 1, 2003 OWCP proposed to suspend her monetary
compensation for failure to cooperate in rehabilitation efforts. She disagreed and submitted an April 10, 2003 report
from Dr. Robson advising that she was unable to work. On May 14, 2003 OWCP reduced appellant’s monetary
compensation to zero for failure to participate in vocational rehabilitation. On May 5, 2004 OWCP’s hearing
representative remanded the case and reinstated wage-loss compensation. After obtaining additional reports from
Dr. Samudrala, on August 3, 2004 OWCP reduced appellant’s monetary compensation to zero because she refused
to participate in vocational rehabilitation. Appellant requested a hearing on August 16, 2004 and OWCP denied this
on October 5, 2004, finding that the request was not timely filed. By order dated February 14, 2006, the Board
remanded the case finding that she timely requested a hearing. Docket No. 05-1070 (issued February 14, 2006).
Appellant submitted reports from Dr. Robson dated October 13, 2004 to July 7, 2006 in which he advised that she
was totally disabled. On August 7, 2006 a hearing representative set aside the August 3, 2004 decision and
remanded the case to OWCP for retroactive reinstatement of appellant’s wage-loss compensation. OWCP found
that a conflict in medical evidence was created between Dr. Robson and Dr. Jack C. Tippett, OWCP’s referral
physician Board-certified orthopedic surgery, regarding whether proposed surgery should be authorized and in
reports dated June 8 and August 28, 2007, Dr. Peter Mirkin, a Board-certified orthopedist, advised that surgical
intervention was appropriate. The surgery was authorized.

2

On October 23, 2007 Dr. Robson and Dr. David Kennedy, a Board-certified
neurosurgeon, performed removal of instrumentation and exploration of a fusion mass at L4-5;
bilateral L2-3 and L3-4 laminectomy, facetectomy and foraminotomy; and pedical screw fixation
and fusion, L2-5. In reports dated November 15, 2007 to May 15, 2008, Dr. Robson described
appellant’s postoperative care and advised that she could not work. By report dated August 14,
2008, he stated that x-rays looked excellent and that she was doing “relatively well” with some
paralumbar symptoms around the sacroiliac area bilaterally and no radicular symptoms.
Appellant moved gingerly with no pain on internal or external hip rotation. Neurologic
examination was intact. Dr. Robson advised that she stay off work and return to see him in six
months. In a September 18, 2008 work capacity evaluation, he advised that appellant was
permanently unable to work in any capacity.
On October 6, 2008 OWCP referred appellant to Dr. Donald H. Brancato, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In an October 31, 2008 report,
Dr. Brancato reviewed the medical record and the history of injury. He noted negative EMG
findings and performed a physical examination. Dr. Brancato opined that appellant’s complaints
were subjective, without consistent, objective validation. He found that she could return to eight
hours of full-time modified duty.
In reports dated November 12, 2008 to March 10, 2009, Dr. Robson diagnosed bilateral
sacroiliac joint arthritis and delayed union at the L3-4 level, based on computerized tomography
(CT) scan findings and reiterated that appellant was totally disabled.
OWCP found that a conflict in medical opinion arose between Dr. Robson and
Dr. Brancato regarding appellant’s disability status and work capabilities. On March 5, 2009 it
referred her to Dr. Morris M. Soriano, a Board-certified neurosurgeon, for an impartial
evaluation. In an April 16, 2009 report, Dr. Soriano noted the history of injury, his review of the
medical record, including a position description for a clerk-typist and appellant’s complaints of
constant low back pain that radiated into the thoracic spine. Appellant also had intermittent
aching in the thoracic spine and left buttock and occasional stabbing pains in the right and left
leg with prolonged sitting. Dr. Soriano noted her report that she was capable of driving, going to
the grocery store with her sister, cooking, going up steps, dressing herself and that she remained
independent at home. On physical examination, there was no point tenderness or spasm, 5/5
strength in the lower extremities and no calf atrophy. Lumbar range of motion was diminished
and appellant could remove her shoes and socks and replace them without difficulty. Appellant
got on and off the examination table under her own power and Dr. Soriano advised that four
Waddell’s signs were positive.
Dr. Soriano diagnosed status post multiple lumbar spinal procedures. He advised that
appellant’s condition was consistent with subjective complaints of pain, which had no correlation
to radiological or physical examination findings, maintaining that there was significant
functional overlay, symptom exaggeration and functional illness. Dr. Soriano noted that she was
attempting to portray herself in a condition of ill-being whereas none existed organically. He
found that appellant was capable of performing the full-time sedentary job that she was
performing at the time of her injury and also capable of at least light duty, with a permanent
restriction of lifting limited to 25 pounds occasionally and between 5 and 15 pounds frequently.
Dr. Soriano opined that her generalized medical condition was unrelated to the work injury, but

3

was instead likely due to her obesity, sedentary lifestyle and significant deconditioning. He
recommended no treatment plan and advised that appellant could return to full-time sedentary, if
not light-duty work immediately. On June 30, 2009 Dr. Soriano advised that he had reviewed
the position description for her date-of-injury job as a clerk-typist. Based on appellant’s physical
examination, she could perform the described duties.
On August 27, 2009 OWCP proposed to terminate appellant’s wage-loss compensation
on the grounds that the medical evidence, as characterized by Dr. Soriano’s opinion, established
that she was no longer disabled from the date-of-injury position.
Appellant disputed the opinions of Dr. Brancato and Dr. Soriano, asserting that the
opinion of Dr. Robson should carry more weight. In a September 10, 2009 report, Dr. Robson
noted her increased complaints involving a cramping-type sensation in her low back and bilateral
leg region. He stated that appellant’s gait was normal, without evidence of assistive devices,
limp or abnormalities and that she was able to stand on heels and toes. Peripheral pulses were
symmetrical and there was no paravertebral muscle spasm and no pain over the sacroiliac joints,
greater trochanters or on internal or external hip rotation. Straight leg raise examination was
positive at 75 degrees bilaterally. Motor, sensory and deep tendon reflex testing in both lower
extremities remained intact and there was no evidence of spasticity. Babinski testing was
normal. Lumbar range of motion was diminished. Dr. Robson advised that x-ray studies
demonstrated a healing fusion from L2 to L4. He recommended a CT scan and noted that she
could not work.
By decision dated September 28, 2009, OWCP found that the weight of the medical
evidence rested with the opinion of Dr. Soriano, who provided an impartial evaluation. It
terminated appellant’s wage-loss benefits effective October 25, 2009.
Appellant requested a hearing. In an April 19, 2009 report, Dr. Dwight Woiteshek, a
Board-certified orthopedist, advised that he examined her on April 16, 2009. He reviewed the
records of Dr. Robson from 2007 to 2009 and numerous x-ray and CT scan reports.
Dr. Woiteshek described the history of injury, appellant’s medical and surgical history and her
complaint of constant pain in her lower and upper back, shoulders and neck. He noted her report
that she had a hard time with activities of daily living and required the constant help of her sister
to do household chores. Physical examination demonstrated pain and tenderness in the lumbar,
thoracic and cervical spine with muscle spasm and guarding and decreased range of motion.
There was pain and tenderness on bilateral hip examination with diminished range of motion.
Dr. Woiteshek diagnosed failed back syndrome, spinal canal stenosis, possible nonunion of
fusion at L3-4 and moderate osteoarthritis of both sacroiliac joints, all related to the 1979
employment injury. He found that appellant had reached maximum medical improvement and
was totally disabled, due to her ongoing discomfort, weakness and stiffness in the lumbar spine.
Dr. Woiteshek advised that she should avoid all bending, twisting, lifting, pushing, pulling,
carrying, climbing and other similar tasks. Appellant should not handle more than five pounds
on an occasional basis; should not handle weight overhead or away from her body and should not
carry over long distances or uneven terrain; should avoid remaining in a fixed position for more
than 20 to 30 minutes, including both sitting and standing; should change positions frequently
and rest in a recumbent fashion when needed; and should pursue proper stretching, strengthening
and range of motion exercises in addition to nonimpact aerobic conditioning such as walking,

4

biking or swimming to tolerance daily. Dr. Woiteshek directed her to follow up with her
personal physician for future medical care.
A September 25, 2009 CT scan of the lumbar spine demonstrated postoperative changes,
a left-sided protrusion with osteophytic spurring at T11-12 and probable mild stenosis above the
level of the fusion. In a report dated September 29, 2009, Dr. Robson noted appellant’s
complaint of low back bilateral leg, right anterolateral thigh and left buttock pain. He stated that
her gait was normal without evidence of assistive devices, limp or abnormalities and that she was
able to stand on toes and heels. There was no paravertebral muscle spasm and no pain over the
sacroiliac joints or greater trochanters and no pain on internal or external rotation. Straight leg
raise examination was positive at 75 degrees bilaterally and neurologic examination, including
motor, sensory and deep tendon reflexes in both upper and lower extremities, remained intact.
There was no evidence of spasticity and Babinski was normal. Lumbar spine range of motion
was diminished. Dr. Robson reviewed the September 25, 2009 CT scan study, noting some
stenosis at the top of appellant’s fusion. He advised that she was unable to work. On
February 1, 2010 Dr. Robson noted that appellant had been his patient since 1989, described her
surgical history and advised that she could possibly require further surgery. He concluded that
she was completely disabled and unable to work in any capacity.
At the February 25, 2010 hearing, appellant described her condition and treatment and
noted her dissatisfaction with Dr. Soriano’s examination. Her attorney argued that the medical
evidence established entitlement to wage-loss compensation. In a March 3, 2010 report,
Dr. Robson listed findings on examination and reiterated that appellant was permanently
disabled from work.
By decision dated May 4, 2010, OWCP’s hearing representative found that the weight of
the medical evidence rested with the opinion of Dr. Soriano and affirmed the September 28,
2009 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.5
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6
Under FECA, the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the

5

Jaja K. Asaramo, 55 ECAB 200 (2004).

6

Id.

5

time of injury, has no disability as that term is used in FECA.7 Whether a particular injury
causes an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by a preponderance of the reliable, probative and substantial
medical evidence.8
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.10
ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation effective October 25, 2009. The accepted conditions in this case are lumbar and
thoracic strains, subluxations of L1, L2 and L3 and an L4-5 disc herniation. OWCP properly
determined that a conflict in medical opinions arose between appellant’s treating physician,
Dr. Robson, and Dr. Brancato, an OWCP referral physician, regarding her disability and capacity
for work. It referred her to Dr. Soriano, Board-certified in neurosurgery, for an impartial
evaluation. In an April 16, 2009 report, Dr. Soriano reviewed the history of injury, medical
records and the position description for a clerk-typist. He noted appellant’s report that she was
capable of driving, going to the grocery store, cooking, climbing steps and dressing herself and
that she remained independent at home. Dr. Soriano provided examination findings and advised
that her condition was consistent with subjective complaints of pain, which had no correlation
with radiological or physical examination findings. He noted that there was a significant
functional overlay, symptom exaggeration and functional illness. Dr. Soriano found that
appellant’s generalized medical condition was unrelated to the work injury and was instead
likely due to her obesity, sedentary lifestyle and significant deconditioning. He stated that she
attempted to portray herself as being ill and opined that she was capable of performing the dateof-injury position on a full-time basis. On June 30, 2009 Dr. Soriano advised that he had
reviewed the position description for appellant’s date-of-injury job as a clerk-typist and that she
could perform the described duties.
The Board finds that, as Dr. Soriano provided a comprehensive, well-rationalized opinion
in which he clearly advised that he had reviewed the date-of-injury position description and that
appellant could return to sedentary work as a clerk-typist or even light-duty work, his opinion is

7

See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

8

Fereidoon Kharabi, 52 ECAB 291 (2001).

9

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

10

Manuel Gill, 52 ECAB 282 (2001).

6

entitled to the special weight accorded an impartial examiner and constitutes the weight of the
medical evidence in regard to whether her wage-loss compensation could be terminated.11
The Board further finds that the medical evidence appellant subsequently submitted is
insufficient to overcome the weight accorded Dr. Soriano as an impartial medical specialist. In
reports dated September 10, 2009 to March 3, 2010, Dr. Robson reiterated his findings and
conclusion that she continued to be totally disabled. The Board has held that reports from a
physician, such as Dr. Robson, who was on one side of a medical conflict that an impartial
specialist resolved, are generally insufficient to overcome the weight accorded to the report of
the impartial medical examiner or to create a new conflict.12
In an April 19, 2009 report, Dr. Woiteshek described the employment injury and noted
his review of selected medical records, appellant’s complaint of constant pain and her report that
she had difficulty with activities of daily living. While he advised that she was totally disabled,
he provided no knowledge of her sedentary job duties and did not explain why her medical
condition rendered her totally disabled. Moreover, Dr. Woiteshek advised that she should pursue
such activities as biking or swimming to tolerance daily, but the restrictions he provided did not
preclude sedentary work. A medical opinion not fortified by rationale is of diminished probative
value.13 The Board therefore finds that Dr. Woiteshek’s report of insufficient probative value to
overcome the weight accorded Dr. Soriano.
Dr. Soriano provided a comprehensive, well-rationalized opinion in which he clearly
advised that appellant could return to work at the date-of-injury position. His opinion is entitled
to the special weight accorded an impartial medical examiner.14 The opinions of Dr. Robson and
Dr. Woiteshek are insufficient to overcome the weight accorded Dr. Soriano as an impartial
medical specialist regarding whether appellant was totally disabled from work. OWCP therefore
properly terminated her wage-loss compensation.15
Regarding appellant’s argument on appeal that her benefits were improperly terminated
because she did not have a pretermination hearing, in a termination case, she must have notice
and an opportunity to be heard, not a pretermination hearing.16 Appellant received a
pretermination notice by letter dated August 27, 2009. Furthermore, a February 25, 2010 hearing
was held on the merit issue in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
11

See Sharyn D. Bannick, 54 ECAB 537 (2003).

12

I.J., 59 ECAB 408 (2008).

13

Cecelia M. Corley, 56 ECAB 662 (2005).

14

See Sharyn D. Bannick, supra note 11.

15

Manuel Gill, supra note 10.

16

M.L., 57 ECAB 746 (2006).

7

CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation on the grounds that she was no longer disabled from her date-of-injury position.
ORDER
IT IS HEREBY ORDERED THAT the May 4, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

